                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

KEWAUNTAE JONES,

            Petitioner,
v.                                            CASE NO. 18-cv-13142
                                              HON. GEORGE CARAM STEEH
ERICK BALCARCEL,

         Respondent.
____________________________/

         ORDER GRANTING PETITIONER’S MOTION FOR A
           STAY [ECF No. 2], DENYING HIS MOTION FOR
       APPOINTMENT OF COUNSEL [ECF No. 3], AND CLOSING
           THIS CASE FOR ADMINISTRATIVE PURPOSES

      This matter came before the Court on petitioner Kewauntae Jones’

pro se habeas corpus petition under 28 U.S.C. § 2254. The petition

challenges petitioner’s state convictions for a drug crime, an assault, and

three firearm offenses. Petitioner currently seeks appointment of counsel

and a stay of this federal proceeding while he pursues state remedies. For

the reasons given below, the Court will grant petitioner’s motion for a stay

and deny his motion for appointment of counsel.

                              I. Background

      Petitioner alleges that, in 2016, he pleaded guilty to the following

crimes: possession of a firearm during the commission, or attempt to

commit, a felony, second offense; felon in possession of a firearm;
                                     - 1 - 
 
possession of a controlled substance; carrying a concealed weapon; and

assault with intent to do great bodily harm less than murder. (ECF No. 1,

PageID. 1). He was sentenced to prison for five years for possessing a

firearm during the commission of a felony, six to twenty years for being a

felon in possession of a firearm and carrying a concealed weapon, three to

fifteen years for possessing a controlled substance, and twelve and a half

to ninety years for assaulting someone with intent to do great bodily harm

less than murder. Id.

      On appeal from his convictions, petitioner argued that: (1) his

constitutional rights were violated at sentencing; (2) trial counsel misled him

into pleading guilty; (3) trial counsel failed to review discovery materials

with him and used fear to persuade him to plead guilty; and (4) trial counsel

informed him that he could not withdraw his plea before sentencing. The

Michigan Court of Appeals and the Michigan Supreme Court affirmed his

convictions. Id., PageID. 2.

      Petitioner filed a motion for relief from judgment in the state trial court

where he argued that: (1) trial counsel failed to investigate and determine

the correct sentencing guidelines before advising him to plead guilty; (2)

counsel’s complete failure to investigate resulted in the absence of counsel


                                      -2-
 
at a critical stage; (3) the trial judge failed to advise him of the enhanced

maximum sentence for each count before taking his plea; and (4) appellate

counsel failed to raise these issues on appeal. Id., PageID. 3. The motion

was pending in the state trial court when petitioner filed his habeas petition

on October 9, 2018. Id.

      Petitioner seeks the writ of habeas corpus on grounds that: (1) the

state sentencing guidelines were scored incorrectly; (2) trial counsel misled

him into pleading guilty by informing him that he would be incarcerated for

three years; (3) trial counsel frightened him into pleading guilty and failed to

fully review the discovery materials with him before advising him to plead

guilty; (4) trial counsel failed to object to the incorrect scoring of the

sentencing guidelines and told him that he could not withdraw his plea

before sentencing; (5) trial counsel failed to investigate his history to

determine the correct sentencing guidelines before advising him to plead

guilty; (6) trial counsel’s complete failure to investigate the correct

guidelines deprived him of counsel at a critical stage of the proceedings; (7)

the trial judge failed to advise him of the enhanced maximum sentence for

each count before taking his plea; and (8) appellate counsel failed to raise




                                       -3-
 
all these claims on appeal and failed to inform him of his right to file a

supplemental brief. Id., PageID. 5, 7-8, 10, 12-14.

      Petitioner alleges that habeas claims five through eight are pending

before the state trial court on post-conviction review. Id., PageID. 15. He

seeks a stay of this case and an order holding his habeas petition in

abeyance while he continues to pursue state remedies. Mot., ECF No. 2.

He seeks appointment of counsel on grounds that he lacks experience and

the ability to properly present his claims to the Court and he is unfamiliar

with the rules governing habeas corpus petitions. Mot., ECF No. 3.

                                 II. Analysis

      The doctrine of exhaustion of state remedies requires state prisoners

to give the state courts an opportunity to act on their claims before they

present their claims to a federal court in a habeas corpus petition. See 28

U.S.C. § 2254(b)(1), (c); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999).

This requirement is satisfied if the prisoner “invok[es] one complete round

of the State’s established appellate review process,” including a petition for

discretionary review in the state supreme court “when that review is part of

the ordinary appellate review procedure in the State.” O’Sullivan, 526 U.S.

at 845, 847. Thus, to properly exhaust state remedies, a prisoner must


                                     -4-
 
fairly present the factual and legal basis for each of his claims to the state

court of appeals and to the state supreme court before raising the claims in

a federal habeas corpus petition. Wagner v. Smith, 581 F.3d 410, 414-15

(6th Cir. 2009). A federal court ordinarily must dismiss a petition containing

any unexhausted claims. Rose v. Lundy, 455 U.S. 509, 510, 522 (1982).

      Petitioner alleges that he presented his first four claims to the state

court on appeal from his convictions and that his final four claims are

pending in state court on collateral review. A dismissal of the habeas

petition while petitioner continues to pursue state-court remedies for his

unexhausted claims could result in a subsequent petition being barred by

the one-year statute of limitations. See 28 U.S.C. § 2244(d). The Supreme

Court, however, has approved a “stay-and-abeyance” procedure that

allows district courts to stay a federal proceeding and to hold a habeas

petition in abeyance while the petitioner pursues state remedies for his

unexhausted claims. See Rhines v. Weber, 544 U.S. 269, 275 (2005).

After the prisoner exhausts his state remedies, the federal court can lift its

stay and allow the petitioner to proceed in federal court. Id. at 275-76.

      The Rhines stay-and-abeyance procedure is available when the

petitioner has good cause for the failure to exhaust his state remedies first


                                      -5-
 
in state court, the unexhausted claims are potentially meritorious, and the

petitioner is not engaged in abusive litigation tactics. Id. at 278. If the

prisoner satisfies those conditions, the district court should stay, rather than

dismiss, the petition. Id.

      Petitioner alleges that his appellate attorney is part of the reason that

he did not raise claims five through eight on direct appeal. Those claims,

moreover, are not plainly meritless, and petitioner is not engaged in

intentionally dilatory litigation tactics.

      The Court concludes that it would not be an abuse of discretion to

stay this case while petitioner continues to pursue state-court remedies.

Accordingly, the Court GRANTS petitioner’s motion to hold this case in

abeyance, ECF No. 2, and CLOSES this case for administrative purposes.

The Court denies as moot petitioner’s motion for appointment of counsel,

ECF No. 3.

      If petitioner is unsuccessful in state court and wishes to return to

federal court, he should file a motion to re-open this case and an amended

habeas corpus petition. The amended petition and the motion to re-open

this case must be filed within sixty days of exhausting state remedies.




                                         -6-
 
Failure to comply with this order could result in the dismissal of this case.

Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014).

Dated: December 19, 2018

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE



                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                 December 19, 2018, by electronic and/or ordinary mail and
                 also on  Kewauntae Jones #301867, St. Louis Correctional
                    Facility, 8585 N. Croswell Road, St. Louis, MI 48880.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                           -7-
 
